Judgment, Supreme Court, New York County (Albert E. Blinder, J.), entered on March 7, 1983, modified, on the law and the facts, to the extent of reversing and setting aside the verdict in favor of plaintiff Otto Pampellonne and directing a new trial solely on the issue of damages to said plaintiff and otherwise affirmed, without costs, unless plaintiff Otto Pampellonne, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $700,000 less 25% thereof as a result of the comparative negligence found by the jury to be attributable to said plaintiff, and to the entry of an amended judgment in accordance therewith. If plaintiff *734Otto Pampellonne so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sullivan, J. P., Ross, Asch and Bloom, JJ.